UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1279


JUNIOR CLYDE SHERWIN WILLIAMS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   July 22, 2014                  Decided:   July 30, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Junior Clyde Sherwin Williams, Petitioner Pro Se. Robbin
Kinmonth Blaya, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Junior Clyde Williams, a native and citizen of Guyana,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen.               We have reviewed

the administrative record and Williams’ claims and find no abuse

of discretion.       See 8 C.F.R. § 1003.2(a) (2014).         We accordingly

deny   the   petition   for   review   for   the    reasons   stated     by   the

Board.     See In re: Williams (B.I.A. Mar. 20, 2014).                 We grant

Williams’ application for leave to proceed in forma pauperis and

dispense     with    oral   argument   because      the    facts   and    legal

contentions    are    adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                              PETITION DENIED




                                       2